Exhibit 10.39

AGREEMENT ON IDEAS, INVENTIONS AND CONFIDENTIAL INFORMATION

This AGREEMENT ON IDEAS, INVENTIONS AND CONFIDENTIAL INFORMATION (this
“Agreement”) is made and entered into as of April 23, 2008, by and between the
undersigned individual (the “Employee”) and The Berry Company LLC (the
“Company,” which term includes any subsidiary, Affiliate or successor of The
Berry Company LLC that may employ Employee from time to time).

WITNESSETH:

WHEREAS, concurrently herewith, the Company is acquiring substantially all the
assets of the Independent Line of Business division of L.M. Berry and Company
(“Berry”);

WHEREAS, Employee has been employed by Berry, and is being employed by the
Company, in a management or sales position; and

WHEREAS, in consideration of and as a condition to the Company’s employment of
Employee, the parties desire to set forth in writing their agreement with
respect to the matters set forth below;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1. Definitions. As used herein, the following terms shall have the following
respective meanings:

1.1 Affiliate. The term “Affiliate” means, with respect to any Person, any other
Person directly or indirectly controlling, controlled by or under common control
with such Person, where “control” shall have the meaning ascribed to such term
under Rule 405 promulgated under the Securities Act of 1933, as amended.

1.2 Competitive Entity. The term “Competitive Entity” means any Person or
Affiliate thereof engaged in any of the following activities: (i) publishing,
distributing and/or selling advertisements in directory products or services in
any medium, whether in tangible media (e.g., paper directories or CD-ROM),
electronic media (e.g., Internet) or digital media (e.g., PDA download);
(ii) publishing, distributing and/or selling advertisements in any ancillary
directories, tourist guides, business-to-business directories, community
directories or other products published by the Company or any of its
subsidiaries or Affiliates; or (iii) any other line of business in which the
Company or any of its subsidiaries or Affiliates becomes engaged at any time
during the term of Employee’s employment with the Company.

1.3 Confidential Information. The term “Confidential Information” means all
information or materials of a confidential or proprietary nature which Employee
receives during the course of his or her employment with the Company or through
the use of any of the Company’s facilities or resources, including, without
limitation, the following: (i) all information or materials (whether in paper or
electronic form or otherwise stored or recorded) relating to the business or
operations of the Company or any of its subsidiaries or Affiliates, including,
without limitation, business plans and strategies, business processes and
procedures, financial information, marketing plans and studies, cost
information, price information, quoting procedures, customer and supplier lists,
contracts with third parties, purchasing information, correspondence, computer
system passwords, employee records, compensation paid to employees and other
terms of employment; (ii) all information or materials relating to any software
program, invention or technology of the Company or any of its subsidiaries or
Affiliates, including, without limitation, source and object codes, algorithms,
schematics, flowcharts, logic diagrams, designs, coding sheets, techniques,
specifications, technical information, test data, know-how, worksheets and
related documentation and manuals; (iii) all other information or materials
relating to the business or activities of the Company or any of its subsidiaries
or Affiliates which are not generally known to the public (including, without
limitation, any information that is marked “Confidential” or “Proprietary”); and
(iv) all information or materials received by the Company or any of its
subsidiaries or Affiliates from any third party subject to a duty to maintain
the confidentiality thereof and to use such information or materials only for
certain limited purposes. Notwithstanding the foregoing, the term “Confidential
Information” shall not include information which: (i) is or becomes generally
available to the public other than as a result of a disclosure by Employee or
(ii) was known to Employee at the time of disclosure as shown by his or her
records in existence at the time of disclosure.

(Employee Agreement – Ohio)



--------------------------------------------------------------------------------

1.4 Invention. The term “Invention” means any idea, invention, discovery,
trademark, service mark, improvement, process, design, software program,
technique, configuration, methodology, know-how, original work of authorship or
other innovation of any kind (whether or not patentable, copyrightable or
subject to other legal protection) made, developed, conceived of or reduced to
practice by Employee, either alone or jointly with others, during the term of
Employee’s employment with the Company (whether or not made, developed,
conceived of or reduced to practice during Employee’s normal working hours or
while at the Company’s offices) which: (i) arises from or results to any work
performed by Employee for the Company; (ii) relates to the Company’s business,
operations or processes; or (iii) is made with or using the Company’s equipment,
supplies, facilities or Confidential Information.

1.5 Person. The term “Person” means an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, governmental authority or other
entity of whatever nature.

1.6 Prior Invention. The term “Prior Invention” means any invention,
improvement, process, design, software program, technique, configuration or
original work of authorship (whether or not patentable, copyrightable or subject
to other legal protection) made, developed, conceived of or reduced to practice
by Employee, either alone or jointly with others, prior to the commencement of
his or her employment with the Company or Berry.

1.7 Restricted Period. The term “Restricted Period” has then meaning ascribed
thereto in Section 4.1.

2. Nondisclosure and Confidentiality

2.1 Nondisclosure of Confidential Information. Employee acknowledges that in the
course of his or her employment with the Company, Employee will have access to
Confidential Information, all of which will be made available to Employee only
in strict confidence. During Employee’s employment with the Company and
following the termination of such employment, Employee: (i) shall treat all
Confidential Information as strictly confidential; (ii) shall use and/or make
copies of Confidential Information only as authorized by the Company within the
scope of Employee’s employment with the Company; (iii) shall not, directly or
indirectly, disclose, disseminate, publish or reveal any Confidential
Information to any third Person without the Company’s prior written consent; and
(iv) shall take all reasonable precautions to prevent the inadvertent or
accidental disclosure of any Confidential Information. Employee acknowledges
that any unauthorized disclosure of Confidential Information will damage the
Company’s business.

2.2 Return of Confidential Information. Upon the termination of Employee’s
employment with the Company or at any time upon the Company’s request, Employee
will immediately deliver to the Company: (i) all Confidential Information in his
or her possession (including any copies thereof) and (ii) all correspondence,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial information and any other document concerning the business or
operations of the Company or any of its subsidiaries or Affiliates. By his or
her signature below, Employee authorizes the Company to withhold his or her
final pay check(s) for any type of compensation, including without limitation
salary, wages, and accrued but unused vacation, until such time as items (i) and
(ii) are returned.

2.3 Required Disclosure. In the event Employee is requested or required,
pursuant to applicable law, regulation or legal process, to disclose any
Confidential Information, Employee shall immediately notify the Company so that
it may seek a protective order or other appropriate remedy. In such event,
Employee shall cooperate with the Company to obtain a protective order or other
appropriate remedy. In the event that no such protective order or other remedy
is obtained, Employee shall be entitled to furnish only that portion of the
Confidential Information that is legally required.

2.4 Information of Third Parties. Employee represents and warrants that neither
the performance of his or her obligations hereunder nor the performance of his
or her employment duties to the Company will breach the terms of any contract or
agreement to which Employee is a party, including, without limitation: (i) any
agreement to keep in confidence the confidential or proprietary information of
any prior employer of Employee or (ii) any non-competition obligation. Employee
shall not, during the term of his or her employment with the Company or
thereafter, disclose to the Company or otherwise use in an unauthorized manner
any confidential or proprietary information of any third party, including any
prior employer of Employee (other than Berry).

 

2



--------------------------------------------------------------------------------

2.5 Non-disparagement. Employee agrees not to disparage the Company, any of its
products or practices, or any of its directors, officers, agents,
representatives, stockholders or Affiliates, either orally or in writing, at any
time; provided, however, that the foregoing restriction shall not prohibit
Employee from conferring in confidence with his or her legal representatives or
making truthful statements as required by law.

3 Inventions

3.1 Disclosure of Inventions; Assignment. Employee agrees to promptly disclose
and furnish all Inventions to the Company. All Inventions shall be the sole and
exclusive property of the Company, whether as “works made for hire” or
otherwise, and Employee hereby irrevocably assigns and transfers to the Company
all Employee’s right, title and interest in and to any and all Inventions.
Employee agrees not to disclose any Invention to any third party without the
Company’s prior written consent. Employee agrees, at the Company’s request
(whether during or after the term of Employee’s employment with the Company) and
at the Company’s expense: (i) to execute specific assignments in favor of the
Company with respect to any Invention and (ii) to execute such documents and
perform such lawful actions as the Company deems necessary or advisable in order
to enable the Company to procure, maintain and/or enforce any patent, copyright,
trademark or other legal protection (whether in the United States or in any
foreign country) relating to any Invention.

3.2 Moral Rights. Employee hereby irrevocably and forever waives and agrees not
to assert any moral rights which Employee may have in any Invention (including,
without limitation, any right of paternity or integrity, any right to claim
authorship of such Invention, any right to object to any distortion, mutilation
or modification of such Invention or any similar right, whether existing under
any United States or any foreign law).

3.3 Prior Inventions. All Prior Inventions shall be excluded from the scope of
this Agreement. Attached hereto as Exhibit A is a list of all Prior Inventions
which relate in any manner to the Company’s business. Employee hereby represents
that such list is complete and that, if no such list is attached, Employee has
no such Prior Inventions.

4. Non-Competition.

4.1 Obligation. Employee agrees that during the term of his or her employment
with the Company and for a period of six (6) months following the termination of
such employment for whatever reason (voluntary or involuntary) (the “Restricted
Period”), Employee will not, directly or indirectly, render services to, become
employed by, have any equity interest in, or manage or operate (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) any Competitive Entity, any parent, subsidiary or
Affiliate thereof or any successor thereto in any geographical area in which the
Company or any of its subsidiaries or Affiliates conducts business.
Notwithstanding the foregoing, Employee shall be permitted to acquire a passive
stock or equity interest in a Competitive Entity, provided the stock or other
equity interest acquired is not more than five percent (5%) of the total
outstanding equity interests of such entity.

4.2 Acknowledgment. Employee acknowledges that: (i) while employed by the
Company and its predecessor, Berry, Employee has been and will be employed in a
management or sales position; (ii) in that role, Employee (a) has had and will
have access to confidential competitive information and (b) has developed and
will develop unique skills germane to the business of the Company and/or has
developed and will develop relationships with the Company’s customers and
suppliers; and (iii) the business of the Company is highly competitive, and
personal contact and name recognition are of primary importance in maintaining
current customers and suppliers and securing new customers and suppliers. Given
the nature and geographic scope of the Company’s business operations and the
nature of Employee’s position with the Company, Employee acknowledges and agrees
that the restrictions on competition set forth in Section 4.1 are fair and
reasonable.

5. Non-Solicitation. Employee agrees that during the Restricted Period, Employee
will not, directly or indirectly, on his or her own behalf or on behalf of any
other person or entity:

(a) solicit for purposes of employment, offer to hire or employ any individual
who then is (or, at any time during the previous year, was) an employee of the
Company or any of its subsidiaries or Affiliates;

 

3



--------------------------------------------------------------------------------

(b) induce or otherwise encourage any employee, customer, client or supplier of
the Company or any of its subsidiaries or Affiliates to: (i) terminate its, his
or her employment or contractual arrangement with the Company (or such
subsidiary or Affiliate of the Company) or (ii) otherwise change its, his or her
relationship with the Company (or such subsidiary or Affiliate of the Company);

(c) solicit business from any supplier, customer or client served by Employee in
any fashion, either alone or jointly with others, during Employee’s employment
with the Company or Berry; or

(d) solicit business from any Person that was, during Employee’s employment with
the Company or Berry, solicited or identified as a business prospect by Employee
in any fashion, either alone or jointly with others.

6. Nature of Relationship. Nothing herein shall be construed as constituting an
agreement, understanding or commitment of any kind that the Company shall
continue to employ Employee for any specific period of time, nor shall this
Agreement limit in any way the Company’s right to terminate Employee’s
employment at any time for any reason whatsoever. Employee acknowledges and
agrees that his or her employment with the Company is and shall be “at-will.”

7. General

7.1 Injunctive Relief. Employee acknowledges that any breach of this Agreement
by Employee will cause immediate and irreparable damage to the Company and its
goodwill, the exact amount of which would be difficult or impossible to
ascertain, and that the remedies at law for any such breach would be inadequate.
Employee therefore agrees that in the event of any such breach, the Company will
be entitled to enforce this Agreement by a temporary restraining order,
preliminary injunction, permanent injunction or other equitable relief, without
the necessity of posting any bond or other security (which is hereby expressly
waived by Employee), in addition to any other relief to which the Company may be
entitled.

7.2 Entire Agreement. This Agreement constitutes the entire agreement between
the Company and Employee regarding the subject matter hereof. All prior or
contemporaneous agreements, proposals, understandings and/or communications
regarding Employee’s employment by the Company or any of its subsidiaries,
whether written or oral, are hereby superseded by and merged into this
Agreement.

7.3 Amendment. This Agreement may only be amended, modified or terminated by a
written instrument signed by Employee and a duly authorized officer of the
Company.

7.4 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect: (i) such
provision shall be fully severable; (ii) this Agreement shall be construed and
enforced as if such invalid, illegal or unenforceable provision had never
comprised a portion of this Agreement; and (iii) the remaining provisions of
this Agreement shall not be affected by such invalid, illegal or unenforceable
provision or by its severance from this Agreement. Furthermore, in lieu of such
invalid, illegal or unenforceable provision, there shall be added automatically
as part of this Agreement a provision as similar in substance to such invalid,
illegal or unenforceable provision as may by possible and be valid, legal and
enforceable. In the event any provision of Section 4 or Section 5 shall be
determined (pursuant to the dispute resolution procedures set out in
Section 7.5) to be unenforceable by reason of its extending for too great a
period of time or over too great a geographical area or by reason of its being
too extensive in any other respect, it will be interpreted to extend only over
the maximum period of time for which it may be enforceable, over the maximum
geographical area as to which it may be enforceable, or to the maximum extent in
all other respects as to which it may be enforceable, all as determined pursuant
to the dispute resolution procedures set out in Section 7.5.

7.5 Dispute Resolution. Any legal action or other legal proceeding relating to
this Agreement or the enforcement of any of its provisions shall be brought or
otherwise commenced exclusively in any state or federal court located in Ohio.
Each party expressly and irrevocably consents and submits to the jurisdiction of
the state and federal courts located in Ohio in connection with any such legal
proceeding. In the event of any legal action or other legal proceeding relating
to this Agreement or the enforcement of any of its provisions, the prevailing
party shall be entitled to payment by the non-prevailing party of all costs and
expenses (including reasonable attorneys’ fees) incurred by the prevailing
party.

7.6 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without regard to principles of
conflicts of law.

 

4



--------------------------------------------------------------------------------

7.7 Waiver. No waiver by either party of a breach of any term, provision or
condition of this Agreement by the other party shall constitute a waiver of any
succeeding breach of the same or any other provision hereof. No such waiver
shall be valid unless executed in writing by the party making the waiver.

7.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Notwithstanding
the foregoing, Employee may not assign his or her rights or obligations
hereunder to any other Person. Any attempted assignment made by Employee in
violation of this Section 7.8 shall be null and void.

7.9 Survival. Employee’s obligations under this Agreement shall survive the
termination of Employee’s employment with the Company and shall thereafter be
enforceable whether or not such termination is claimed or found to be wrongful
or to constitute or result in a breach of any contract or of any other duty owed
or claimed to be owed to Employee by the Company or any Company employee, agent
or contractor.

7.10 Notices. All notices, consents and other communications hereunder shall be
provided in writing and shall be delivered personally, by registered or
certified mail (return receipt requested), or by facsimile or similar method of
communication, to the parties at the following addresses (or such other address
as may have been furnished by or on behalf of such party by like notice):

 

If to the Company, to:    If to Employee: The Berry Company LLC    To the
address set forth on the signature page 188 Inverness Drive West, Suite 800   
Englewood, Colorado    Attention: General Counsel    Fax: 303-867-1603   

Communications sent by facsimile shall be deemed effectively served upon
dispatch. Communications sent by registered or certified mail shall be deemed
effectively served five (5) calendar days after mailing.

7.11 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same document.

7.12 Employee Acknowledgement. Employee acknowledges that he or she has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representations or promises made by the Company other than
those contained herein, and has entered into this Agreement freely based on his
or her own judgment.

[Signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

EMPLOYEE     THE BERRY COMPANY LLC  

/s/ KEVIN J. PAYNE

    By:  

/s/ ELIZABETH MAYES

Name:   Kevin J. Payne     Title:   Director, Human Resources Address:      
3170 Ketteering Blvd.       Dayton, OH 45439      

 

6